UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                           __________________________

                                      No. 17-3611
                              __________________________

                  TYRONE M. ADKINS; SHERRE ADDUSSALAAM;
                   RASHELL THOMPSON; NATHAN THOMPSON

                                             v.


                DETECTIVE DALLAS REYNOLDS, Troop 4 Delaware
             State Police; DETECTIVE DANNAILE REMENTER, Troop 4
            Delaware State Police; GOVERNER TASK FORCE MEMBERS;
                        TACTICAL TEAM (SERT) MEMBERS

                                       Tyrone M. Adkins,
                                                  Appellant
                                     ______________

                                (D. Del. No. 1-15-cv-0082)
                                     ______________

                           SUR PETITION FOR REHEARING
                                  ______________

    Present: CHAGARES, GREENAWAY, JR., and GREENBERG, Circuit Judges.

       The petition for rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court, it is hereby

ORDERED that the petition for rehearing by the panel is GRANTED. Pursuant to 3d

Cir. I.O.P. 8.3.1, the panel’s previous non-precedential opinion and judgment filed June

1, 2018 are hereby VACATED. The Court will issue its amended opinion and judgment

concurrently with this order. As the panel has granted rehearing, no further action will be

taken by the en banc court.
                               BY THE COURT,



                                     s/Joseph A. Greenaway, Jr.
                                            Circuit Judge

Dated: October 8, 2019
CLW/cc: Mr. Tyrone M. Adkins